DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  “the table at the display screen” (lines 8-9) should read “the table on the display screen”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the gaming outcome at the display screen” (lines 14-15) should read “the gaming outcome on the display screen”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “a graphical user interface (GUI) at the display screen” (line 2) should read “a graphical user interface (GUI) on the display screen”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the table at the display screen” (line 8) should read “the table on the display screen”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “the gaming outcome at the display screen” (line 8) should read “the gaming outcome on the display screen”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “a graphical user interface (GUI) on the display screen” (line 2) should read “a graphical user interface (GUI) on the display screen”.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the claim does not have ending punctuation and should end with a period (“.”).  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “the table at the display screen” (lines 11-12) should read “the table on the display screen”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “the gaming outcome at the display screen” (line 17-18) should read “the gaming outcome on the display screen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first outcome” (line 12) and “the gaming outcome” (line 14).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Independent claims 9 and 17 and dependent claims 5-6 and 13-14 recite similar language and are similarly rejected.  Dependent claims 2-4, 7-8, 10-12, and 15-16 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.  
Claim 7 recites “the dimensions” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 15 recites similar language and is similarly rejected.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caputo et al., US 2014/0329591 A1 (hereinafter Caputo).

Regarding Claim 1:  Caputo discloses a computer implemented method performed by a gaming system, the gaming system comprising a server (Caputo, computerized instructions for controlling any games (such as any primary or base games and/or any secondary or bonus games) displayed by the EGM are executed by the central server, central controller, or remote host; in such "thin client" embodiments, the central server, central controller, or remote host remotely controls any games (or other suitable interfaces) displayed by the EGM, and the EGM is utilized to display such games (or suitable interfaces) and to receive one or more inputs or commands [0153]) arranged in communication with an electronic user device using a network connection (Caputo, the gaming system includes an EGM in combination with a central server, central controller, or remote host. In such embodiments, the EGM is configured to communicate with the central server, central controller, or remote host through a data network or remote communication link [0151]),  the electronic user device comprising a display screen (Caputo, the EGM includes one or more output devices; the example EGM illustrated in FIG. 5B includes at least one output device 2060; one or more output devices of the EGM are one or more display devices configured to display any game(s) displayed by the EGM and any suitable information associated with such game(s) [0170] and [Fig. 5B]), wherein the method comprises:
- forming, at the server, a table having a predetermined dimension and comprising a corresponding number of cells (Caputo, the gaming system displays (such as on display device 2116 or 2118, described below) a plurality of reels including reels 205a, 205b, 205c, 205d, and 205e; the reels are associated with a plurality of different symbols; the gaming system displays the reels in association with a plurality of symbol display areas 210a, 210b, 210c, 210d, 210e, 210f, 210g, 210h, 210i, 210j, 210k, 210l, 210m, 210n, and 210o arranged in a 3.times.5 matrix such that: reel 205a is displayed in association with symbol display areas 210a, 210f, and 210k; reel 205b is displayed in association with symbol display areas 210b, 210g, and 210l; reel 205c is displayed in association with symbol display areas 210c, 210h, and 210m; reel 205d is displayed in association with symbol display areas 210d, 210i, and 210n; and reel 205e is displayed in association with symbol display areas 210e, 210j, and 210o [0026] and [Fig. 2A]-[Fig. 2R]), 
- generating, at the server, a first set of elements corresponding to the cells of the table (Caputo, the reels are associated with a plurality of different symbols [0026]), 
- populating, at the server, the cells of the table with the first set of elements (Caputo, generating ... a plurality of symbols at the symbol display areas [0027]), 
- directing, using the server, the electronic user device to display the table at the display screen (Caputo, displaying a plurality of symbols at the symbol display areas [0027]), 
- identifying, at the server, a cluster of cells of the table being populated with matching elements (Caputo, the gaming system provides one or more awards after a spin of the reels when specified types and/or configurations of the indicia or symbols on the reels occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement [0189]), 
- determining, at the server, a first gaming outcome by applying a predefined matching scheme to match the identified cluster with a plurality of predefined cluster formations (Caputo, the gaming system provides one or more awards after a spin of the reels when specified types and/or configurations of the indicia or symbols on the reels occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement [0189]), 
- directing, using the server, the electronic user device to display the gaming outcome at the display screen (Caputo, the gaming system makes an award determination by determining (based on a paytable, which is not shown) whether the symbols displayed at the symbol display areas form any of a plurality of different winning symbol combinations along paylines 215a, 215b, and/or 215c [0036]), 
- identifying, at the server, further matching elements within the table (Caputo, the gaming system also randomly determines to remove any instances of the Double Bar symbol (i.e., the designated symbol) generated and displayed at the symbol display areas after determining any awards associated with the displayed symbols [0054] and [Fig. 2O]), 
- updating, at the server, positions of the table where the matching elements of the cluster and the further matching elements are located with a second set of elements generated at the server (Caputo, the gaming system removes Double Bar symbols 227f, 227g, 227h, 227l, and 227m from their respective symbol display areas to create empty symbol display areas [0056] and [Fig. 2P]; as illustrated in FIG. 2Q, the gaming system shifts the remaining displayed symbols downward to fill the empty symbol display areas [0057] and [Fig. 2Q]; as illustrated in FIG. 2R, for each remaining empty symbol display area, the gaming system generates and displays one of the plurality of symbols at that empty symbol display area to fill that empty symbol display area [0058] and [Fig. 2R]), and 
- in response to the second set of elements being introduced in the table directing, using the server, the electronic user device to display the updated table (Caputo, the gaming system removes Double Bar symbols 227f, 227g, 227h, 227l, and 227m from their respective symbol display areas to create empty symbol display areas [0056] and [Fig. 2P]; as illustrated in FIG. 2Q, the gaming system shifts the remaining displayed symbols downward to fill the empty symbol display areas [0057] and [Fig. 2Q]; as illustrated in FIG. 2R, for each remaining empty symbol display area, the gaming system generates and displays one of the plurality of symbols at that empty symbol display area to fill that empty symbol display area [0058] and [Fig. 2R]).  

Regarding Claims 2 and 10:  Caputo further discloses wherein each generated element is of a type and the type of element is one of a plurality of predefined element types (Caputo, each reel displays a plurality of indicia or symbols, such as bells, hearts, fruits, numbers, letters, bars, or other images that typically correspond to a theme associated with the gaming system [0187]).  

Regarding Claims 3 and 11:  Caputo further discloses wherein the plurality of element types comprises a generic type that is matchable to each of the plurality of predefined element types (Caputo, each reel displays a plurality of indicia or symbols, such as bells, hearts, fruits, numbers, letters, bars, or other images that typically correspond to a theme associated with the gaming system [0187]).  

Regarding Claims 4 and 12:  Caputo further discloses wherein the updating is only performed if the cluster comprises an element of the generic type (Caputo, the gaming system removes Double Bar symbols 227f, 227g, 227h, 227l, and 227m from their respective symbol display areas to create empty symbol display areas [0056] and [Fig. 2P]).  

Regarding Claims 5 and 13:  Caputo further discloses 
- receiving, at the server, a bet from the electronic user device, wherein the determination of the first gaming outcome further dependent on the bet (Caputo, any award provided to a player for a wagered-on play of a primary game is based on the player obtaining a winning symbol or a winning symbol combination and on an amount of the wager (e.g., the higher the amount of the wager, the higher the award) [0003]).  

Regarding Claims 6 and 14:  Caputo further discloses wherein the electronic user device is adapted to present a graphical user interface (GUI) at the display screen (Caputo, one input device of the EGM is a touch-screen coupled to a touch-screen controller or other touch-sensitive display overlay to enable interaction with any images displayed on a display device (as described below) [0167]), and the method further comprises: 
- forming, at the server, a graphical representation of at least one of the table, the gaming outcome and the updated table (Caputo, the gaming system displays the following message in message box 260: YOU WIN AN AWARD OF 25 CREDITS FOR THE DOUBLE BAR DOUBLE BAR DOUBLE BAR WINNING SYMBOL COMBINATION! [0055] and [Fig. 2O]), and 
- distributing, from the server to the electronic user device, the graphical representation (Caputo, computerized instructions for controlling any games (such as any primary or base games and/or any secondary or bonus games) displayed by the EGM are executed by the central server, central controller, or remote host; in such "thin client" embodiments, the central server, central controller, or remote host remotely controls any games (or other suitable interfaces) displayed by the EGM, and the EGM is utilized to display such games (or suitable interfaces) and to receive one or more inputs or commands [0153]).  

Regarding Claims 7 and 15:  Caputo further discloses wherein at least one of the dimensions of the table and the predefined element types is selected based on a type of game being executed at the server (Caputo, the gaming system displays (such as on display device 2116 or 2118, described below) a plurality of reels including reels 205a, 205b, 205c, 205d, and 205e; the reels are associated with a plurality of different symbols; the gaming system displays; the gaming system displays the reels in association with a plurality of symbol display areas 210a, 210b, 210c, 210d, 210e, 210f, 210g, 210h, 210i, 210j, 210k, 210l, 210m, 210n, and 210o arranged in a 3.times.5 matrix such that: reel 205a is displayed in association with symbol display areas 210a, 210f, and 210k; reel 205b is displayed in association with symbol display areas 210b, 210g, and 210l; reel 205c is displayed in association with symbol display areas 210c, 210h, and 210m; reel 205d is displayed in association with symbol display areas 210d, 210i, and 210n; and reel 205e is displayed in association with symbol display areas 210e, 210j, and 210o [0026]).  

Regarding Claims 8 and 16:  Caputo further discloses wherein the type of game is a game of chance (Caputo, the gaming system displays a set of a plurality of different components 300, 400, 500, and 600, each of which is associated with a feature of a set of different features; component 300 is associated with a multiplier feature that, if employed for a play of the game, causes the gaming system to use a randomly selected multiplier (i.e., one of multipliers 2.times., 3.times., 4.times., and 5.times. in this example) to modify any determined awards for the play of the game; component 400 is associated with a symbol drop feature that, if employed for a play of the game, causes the gaming system to display a randomly selected symbol at a randomly selected number of symbol display areas for the play of the game; component 500 is associated with an award increase feature that, if employed for a play of the game, causes the gaming system to increase a value of the award(s) associated with a randomly-selected symbol for the play of the game; component 600 is associated with a symbol removal feature that, if employed for a play of the game, causes the gaming system to, after generating and displaying a plurality of symbols at the symbol display areas: (a) remove one of: (1) a randomly selected number of the displayed symbols, (2) the displayed symbols included in any displayed winning symbol combinations, and (3) any displayed instances of a designated symbol; (b) reposition one or more of the remaining displayed symbols into one or more of the empty symbol display areas (if any); and (c) thereafter, generate and display symbols at the empty symbol display areas (if any) [0027]).  

Regarding Claim 9:  Caputo discloses a gaming system comprising a server (Caputo, computerized instructions for controlling any games (such as any primary or base games and/or any secondary or bonus games) displayed by the EGM are executed by the central server, central controller, or remote host; in such "thin client" embodiments, the central server, central controller, or remote host remotely controls any games (or other suitable interfaces) displayed by the EGM, and the EGM is utilized to display such games (or suitable interfaces) and to receive one or more inputs or commands [0153]) arranged in communication with an electronic user device using a network connection (Caputo, the gaming system includes an EGM in combination with a central server, central controller, or remote host. In such embodiments, the EGM is configured to communicate with the central server, central controller, or remote host through a data network or remote communication link [0151]), the electronic user device comprising a display screen (Caputo, the EGM includes one or more output devices; the example EGM illustrated in FIG. 5B includes at least one output device 2060; one or more output devices of the EGM are one or more display devices configured to display any game(s) displayed by the EGM and any suitable information associated with such game(s) [0170] and [Fig. 5B]), wherein the server is adapted to: 
- form a table having a predetermined dimension and comprising a corresponding number of cells (Caputo, the gaming system displays (such as on display device 2116 or 2118, described below) a plurality of reels including reels 205a, 205b, 205c, 205d, and 205e; the reels are associated with a plurality of different symbols; the gaming system displays the reels in association with a plurality of symbol display areas 210a, 210b, 210c, 210d, 210e, 210f, 210g, 210h, 210i, 210j, 210k, 210l, 210m, 210n, and 210o arranged in a 3.times.5 matrix such that: reel 205a is displayed in association with symbol display areas 210a, 210f, and 210k; reel 205b is displayed in association with symbol display areas 210b, 210g, and 210l; reel 205c is displayed in association with symbol display areas 210c, 210h, and 210m; reel 205d is displayed in association with symbol display areas 210d, 210i, and 210n; and reel 205e is displayed in association with symbol display areas 210e, 210j, and 210o [0026] and [Fig. 2A]-[Fig. 2R]), 
- generate a first set of elements corresponding to the cells of the table (Caputo, the reels are associated with a plurality of different symbols [0026]), 
- populate the cells of the table with the first set of elements (Caputo, generating ... a plurality of symbols at the symbol display areas [0027]), 
- direct the electronic user device to display the table at the display screen (Caputo, displaying a plurality of symbols at the symbol display areas [0027]), 
- identify a cluster of cells of the table being populated with matching elements (Caputo, the gaming system provides one or more awards after a spin of the reels when specified types and/or configurations of the indicia or symbols on the reels occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement [0189]), 
- determine a first gaming outcome by applying a predefined matching scheme to match the identified cluster with a plurality of predefined cluster formations (Caputo, the gaming system provides one or more awards after a spin of the reels when specified types and/or configurations of the indicia or symbols on the reels occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement [0189]), 
- direct the electronic user device to display the gaming outcome at the display screen (Caputo, the gaming system makes an award determination by determining (based on a paytable, which is not shown) whether the symbols displayed at the symbol display areas form any of a plurality of different winning symbol combinations along paylines 215a, 215b, and/or 215c [0036]), 
- identify further matching elements within the table (Caputo, the gaming system also randomly determines to remove any instances of the Double Bar symbol (i.e., the designated symbol) generated and displayed at the symbol display areas after determining any awards associated with the displayed symbols [0054] and [Fig. 2O]), 
- update positions of the table where the matching elements of the cluster and the further matching elements are located with a second set of elements generated at the server (Caputo, the gaming system removes Double Bar symbols 227f, 227g, 227h, 227l, and 227m from their respective symbol display areas to create empty symbol display areas [0056] and [Fig. 2P]; as illustrated in FIG. 2Q, the gaming system shifts the remaining displayed symbols downward to fill the empty symbol display areas [0057] and [Fig. 2Q]; as illustrated in FIG. 2R, for each remaining empty symbol display area, the gaming system generates and displays one of the plurality of symbols at that empty symbol display area to fill that empty symbol display area [0058] and [Fig. 2R]), and 
- in response to the second set of elements being introduced in the table direct the electronic user device to display the updated table (Caputo, the gaming system removes Double Bar symbols 227f, 227g, 227h, 227l, and 227m from their respective symbol display areas to create empty symbol display areas [0056] and [Fig. 2P]; as illustrated in FIG. 2Q, the gaming system shifts the remaining displayed symbols downward to fill the empty symbol display areas [0057] and [Fig. 2Q]; as illustrated in FIG. 2R, for each remaining empty symbol display area, the gaming system generates and displays one of the plurality of symbols at that empty symbol display area to fill that empty symbol display area [0058] and [Fig. 2R]).  

Regarding Claim 17:  Caputo discloses a computer program product comprising a non-transitory computer readable medium having stored thereon computer program means for operating a gaming system, 
the gaming system comprising a server (Caputo, computerized instructions for controlling any games (such as any primary or base games and/or any secondary or bonus games) displayed by the EGM are executed by the central server, central controller, or remote host; in such "thin client" embodiments, the central server, central controller, or remote host remotely controls any games (or other suitable interfaces) displayed by the EGM, and the EGM is utilized to display such games (or suitable interfaces) and to receive one or more inputs or commands [0153]) arranged in communication with an electronic user device using a network connection (Caputo, the gaming system includes an EGM in combination with a central server, central controller, or remote host. In such embodiments, the EGM is configured to communicate with the central server, central controller, or remote host through a data network or remote communication link [0151]), the electronic user device comprising a display screen (Caputo, the EGM includes one or more output devices; the example EGM illustrated in FIG. 5B includes at least one output device 2060; one or more output devices of the EGM are one or more display devices configured to display any game(s) displayed by the EGM and any suitable information associated with such game(s) [0170] and [Fig. 5B]), wherein the computer program product comprises: 
- code for forming, at the server, a table having a predetermined dimension and comprising a corresponding number of cells (Caputo, the gaming system displays (such as on display device 2116 or 2118, described below) a plurality of reels including reels 205a, 205b, 205c, 205d, and 205e; the reels are associated with a plurality of different symbols; the gaming system displays the reels in association with a plurality of symbol display areas 210a, 210b, 210c, 210d, 210e, 210f, 210g, 210h, 210i, 210j, 210k, 210l, 210m, 210n, and 210o arranged in a 3.times.5 matrix such that: reel 205a is displayed in association with symbol display areas 210a, 210f, and 210k; reel 205b is displayed in association with symbol display areas 210b, 210g, and 210l; reel 205c is displayed in association with symbol display areas 210c, 210h, and 210m; reel 205d is displayed in association with symbol display areas 210d, 210i, and 210n; and reel 205e is displayed in association with symbol display areas 210e, 210j, and 210o [0026] and [Fig. 2A]-[Fig. 2R]), 
- code for generating, at the server, a first set of elements corresponding to the cells of the table (Caputo, the reels are associated with a plurality of different symbols [0026]), 
- code for populating, at the server, the cells of the table with the first set of elements (Caputo, generating ... a plurality of symbols at the symbol display areas [0027]), 
- code for directing, using the server, the electronic user device to display the table at the display screen (Caputo, displaying a plurality of symbols at the symbol display areas [0027]), 
- code for identifying, at the server, a cluster of cells of the table being populated with matching elements (Caputo, the gaming system provides one or more awards after a spin of the reels when specified types and/or configurations of the indicia or symbols on the reels occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement [0189]), 
- code for determining, at the server, a first gaming outcome by applying a predefined matching scheme to match the identified cluster with a plurality of predefined cluster formations (Caputo, the gaming system provides one or more awards after a spin of the reels when specified types and/or configurations of the indicia or symbols on the reels occur on an active payline or otherwise occur in a winning pattern, occur on the requisite number of adjacent reels, and/or occur in a scatter pay arrangement [0189]), 
- code for directing, using the server, the electronic user device to display the gaming outcome at the display screen (Caputo, the gaming system makes an award determination by determining (based on a paytable, which is not shown) whether the symbols displayed at the symbol display areas form any of a plurality of different winning symbol combinations along paylines 215a, 215b, and/or 215c [0036]), 
- code for identifying, at the server, further matching elements within the table (Caputo, the gaming system also randomly determines to remove any instances of the Double Bar symbol (i.e., the designated symbol) generated and displayed at the symbol display areas after determining any awards associated with the displayed symbols [0054] and [Fig. 2O]), 
- code for updating, at the server, positions of the table where the matching elements of the cluster and the further matching elements are located with a second set of elements generated at the server (Caputo, the gaming system removes Double Bar symbols 227f, 227g, 227h, 227l, and 227m from their respective symbol display areas to create empty symbol display areas [0056] and [Fig. 2P]; as illustrated in FIG. 2Q, the gaming system shifts the remaining displayed symbols downward to fill the empty symbol display areas [0057] and [Fig. 2Q]; as illustrated in FIG. 2R, for each remaining empty symbol display area, the gaming system generates and displays one of the plurality of symbols at that empty symbol display area to fill that empty symbol display area [0058] and [Fig. 2R]), and 
- code for in response to the second set of elements being introduced in the table directing, using the server, the electronic user device to display the updated table (Caputo, the gaming system removes Double Bar symbols 227f, 227g, 227h, 227l, and 227m from their respective symbol display areas to create empty symbol display areas [0056] and [Fig. 2P]; as illustrated in FIG. 2Q, the gaming system shifts the remaining displayed symbols downward to fill the empty symbol display areas [0057] and [Fig. 2Q]; as illustrated in FIG. 2R, for each remaining empty symbol display area, the gaming system generates and displays one of the plurality of symbols at that empty symbol display area to fill that empty symbol display area [0058] and [Fig. 2R]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715